PER CURIAM.
The appellant was the defendant in the trial court to a suit for a declaratory decree. His motion to dismiss the complaint was denied whereupon this interlocutory appeal was taken. The basic contention is that the merits of the cause are so clearly for the defendant that the chancellor erred in finding that the complaint presents a bona fide need for the declaration. See Columbia Casualty Co. v. Zimmerman, Fla.1952, 62 So.2d 338. It is urged that the existence of appellant’s rights are so clear as to make the prayer for a declaration a request by ap-pellee for advice from the court. We think not. The complaint shows that the plaintiff is in doubt as to the existence or nonexistence of his rights under a written instrument. We hold that the chancellor did not err in finding that the exhibits attached to the complaint do not conclusively refute the existence of a genuine doubt and that the plaintiff is entitled to have such doubt removed. See Bacon v. Crespi, Fla.App. 1962, 141 So.2d 823.
Affirmed.